Name: COMMISSION REGULATION (EC) No 1562/97 of 1 August 1997 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy
 Date Published: nan

 2. 8 . 97 HEN Official Journal of the European Communities No L 208/21 COMMISSION REGULATION (EC) No 1562/97 of 1 August 1997 on the issue of system B export licences in the fruit and vegetables sector whereas, to avoid this situation , applications for system B licences for lemons, exported after 1 August 1997 should be rejected until the end of the current export period, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 61 0/97 (2), and in par ­ ticular Article 5 (5) thereof, Whereas Commission Regulation (EC) No 11 20/97 (3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas, in the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for lemons will shortly be exceeded; whereas this overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector; Article 1 Applications for system B licences for lemons, submitted pursuant to Article 1 of Regulation (EC) No 1120/97, export declarations for which are accepted after 1 August 1997 and before 17 September 1997, are hereby rejected . Article 2 This Regulation shall enter into force on 2 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 August 1997 . For the Commission Monika WULF-MATHIES Member of the Commission (') OJ No L 292, 15. 11 . 1996, p. 12 . (*) OJ No L 93, 8 . 4 . 1997, p . 16 . H OJ No L 163, 20 . 6. 1997, p. 12.